Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  The application (i.e., 17/187,692) filed on 02/26/2021, which is a reissue of application 15/614,512 (U.S. Patent No. 10,296,100 B2, published 05/21/2019).

Claims 1-19 were initially pending in the application.  A preliminary Amendment to the Claims was filed concurrently with the application on 02/26/2021.  By way of the preliminary Amendment to the Claims, claims 1-11, 13-16, 18, and 19 were amended.  Said preliminary Amendment to the Claims has been entered and made of record.  Therefore, claims 1-19 are currently pending in the application.  Claims 1, 7, and 14 are independent claims.

A preliminary Amendment to the Specification was also filed concurrently with the application on 02/26/2021.  Said preliminary Amendment to the Specification has been entered and made of record.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,296,100 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 has been considered by the Examiner.


Terminal Disclaimer
Applicant filed a Terminal Disclaimer on 12/21/2018 during the prosecution of the 10,296,100 B2 patent.  While the Terminal Disclaimer was ‘Approved,’ the Examiner notes that 


Specification
The disclosure is objected to because of the following informalities:  The preliminary Amendment to the Specification at least newly implies that, “This application is a reissue application…and which is a continuation application of co-pending…14/019,249.”  Thus, the preliminary Amendment to the Specification introduces a lack of clarity into the continuity information.  To be clear, the instant reissue application is not and was not co-pending with the 14/019,249 application.  Additionally, the 15/614,512 application is also not co-pending with the 14/019,249 application.  As indicated by its designation as a continuation application, at the time of its filing, the 15/614,512 was co-pending with the 14/019,249 application.  The Examiner suggests the preliminary Amendment to the Specification be resubmitted without the “co-pending” language.
Appropriate correction is required.


Claim Rejections - 35 USC § 251
The Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
an error under 35 U.S.C. 251 has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251” (emphasis added).

Claims 1-19 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office Action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claim 7 recites the limitations (3) “in response to the stimulus being located in the first domain, executing, by the processor, a third instruction” and (4) “in response to the stimulus being located in the second domain, executing, by the processor, a fourth instruction.”  However, independent claim 7 already recites (1) “in response to the stimulus extending from the first domain, through the bridge, and terminating in the second domain, executing, by the processor, a first instruction” and (2) “in response to the stimulus extending from the second domain, through the bridge, and terminating in the first domain, executing, by the processor, a second instruction.”  Therefore, it is unclear if limitations (3) and (4) are mutually exclusive from limitations (1) and (2) since limitations (1) and (2) both require the stimulus to be located (at some point in time) in the first and second domains.  Similar to independent claim 1, the Examiner believes limitations (3) and (4) should be amended as follows: 
(3) “in response to the stimulus being located entirely in the first domain, executing, by the processor, a third instruction”; and 
(4) “in response to the stimulus being located entirely in the second domain, executing, by the processor, a fourth instruction.”
Claims 8-13 are similarly rejected at least based upon their dependency from independent claim 7.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992






/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992